Citation Nr: 1209600	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  12-00 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher maximum rate of death pension, to include the appropriateness of the calculation of countable income. 


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1973 to May 1974.  He died on September [redacted], 2009.  By administrative decision dated in September 2010, the appellant was determined to be the Veteran's common law wife for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision in which the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota awarded death pension benefits to the appellant.  In a March 2011 statement, the appellant expressed her dissatisfaction with the amount of pension awarded.  During the appeal, jurisdiction of the appellant's claim was transferred to the VA Regional Office (RO) in Wichita, Kansas.  

In determining whether the RO appropriately used the correct rate of death pension, the Board finds that the issue of whether the RO appropriately calculated the Veteran's countable income is inextricably intertwined with that determination.  Consequently, the issue on appeal has been recharacterized as stated on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Death pension benefits are payable to the surviving spouse because of the non-service connected death of the veteran.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement exists if the veteran had qualifying wartime service or the veteran at the time of death was receiving or entitled to compensation for a service-connected disability based on service during a period of war.  Id.  In addition, the surviving spouse must meet specified net worth requirements and have an annual income that does not exceed the applicable maximum annual pension rate (MAPR).  Id.  The MAPR is periodically increased from year to year and reported in the Federal Register.  38 U.S.C.A. § 1521 ; 38 C.F.R. § 3.3(a)(3).  In addition, the MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  

The pension rate paid is computed by subtracting the claimant's countable income from the MAPR.  38 C.F.R. § 3.273.  Basic entitlement to such pension exists if, among other things, the appellant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  

The Board notes that, in the current appeal, the appellant was granted death pension benefits effective September [redacted], 2009, the date of the Veteran's death.  The MAPR without a dependent child in effect for improved death pension at that time was effective December 1, 2008 and was $7,933.  That rate was not changed for 2009 and 2010.  The Board finds that this was the MAPR used by the RO in calculating the appellant's entitlement to death pension benefits.  Consequently, the correct MAPR was used by the RO, and a higher maximum rate of death pension is not warranted unless the appellant has established either that she is housebound or in need of aid and attendance, which she has not done.

The Board further notes that the appellant has asked for all of the pension benefits that the Veteran was receiving at the time of her death.  Unfortunately, the Board finds that the law does not provide for entitlement to such payment to the appellant.  The Veteran was receiving nonservice-connected pension with no dependents at the time of his death.  The applicable MAPR in effect at that time for improved disability pension was $11,830.  The appellant is not entitled to that MAPR, however, as she is not entitled to the Veteran's improved disability pension.  Rather she is only entitled to improved death pension.  As previously stated, the applicable MAPR in effect at the time of the Veteran's death for improved death pension was $7,933.  Consequently, as a matter of law, she is not entitled to a higher maximum rate of death pension.

However, as previously indicated by the Board, the question of her countable income is part of her appeal as the Board finds she is simply seeking increased compensation from VA in whatever form it may come.  This includes the issue of whether her countable income has been correctly calculated.

Payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received unless specifically excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271(a).  Expenses of the veteran's last illness, burials, and just debts which are paid during the calendar year following that in which the death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the appellant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Amounts of unreimbursed medical expenses paid within the 12- month annualization period will be excluded from the surviving spouse's countable income, provided, in pertinent part, that (i) they were paid by a surviving spouse for medical expenses of the spouse; (ii) they were incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) they were in excess of five percent of the applicable MAPR for the spouse as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).

The Board notes that it has been able to validate all of the amounts used in calculating the appellant's countable income from September 2009 through February 1, 2011, except for one element - the deduction of allowable medical expenses.  The Board notes that, in calculating the appellant's countable income, the RO has allowed a deduction for medical expenses, which is the appellant's monthly premium for Medicare Part B as shown on Social Security Administration Inquiry printouts in the amount of $110.50 per month.  The Board notes, however, that it appears that the RO disallowed deduction of this medical expense from countable income until September 2010, which is essentially one full year from the effective date of the grant of death benefits.  The reason for this disallowance is not clear to the Board.

Furthermore, the Board was able to determine that four months of medical expenses (Medicare Part B) were allowed in 2010, which appears to be for the months of September through December.  Nevertheless, the RO did not annualize the medicare payments (i.e., apply 12 months of the monthly Medicare Part B premium) until February 1, 2011, rather than as of January 1, 2011, for reasons unknown to the Board.

As it is unclear to the Board the method in which the RO accounted for the appellant's medical expenses (Medicare Part B premiums) for the period of September [redacted], 2009 through January 31, 2011, the Board finds that remand is necessary for the RO to reconsider this aspect of its calculation of the appellant's countable income and to provide a full explanation as to the method of calculation and the reason(s) for disallowance of medical expenses for any portion of the appellant's death pension eligibility period.

Accordingly, the case is REMANDED for the following action:

Review the calculation of countable income, to include the calculation of the deduction of unreimbursed medical expenses (Medicare Part B premiums) for the period from September [redacted], 2009 to January 31, 2011, to determine its accuracy.  If such review does not resolve the appellant's claim, specifically if deduction of unreimbursed medical expenses are not allowed for the appellant's entire eligibility period, then issue a Supplemental Statement of the Case to the appellant providing a detailed explanation as to the method of calculation of countable income and the reason(s) for disallowance of the deduction of unreimbursed medical expenses for any portion of her death pension eligibility period.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

